DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 8-11 are objected to because of the following informalities:
In claim 1, line 1; and claim 8, line 1, “for elevator” should be deleted and in its place “for an elevator” should be inserted.
In claim 1, lines 3 and 9; claim 2, line 3; claim 8, lines 2, 4, 5, 7, 9, 9, 11, and 12; claim 9, lines 3, 3, and 5; claim 10, lines 2 and 3; claim 11, lines 2, 3, and 3 “for elevator” should be deleted and in its place “for the elevator” should be inserted.
In claim 8, line 4, “a position” should be deleted and replaced with “the position”
This is not intended as a comprehensive list.  All claims should be reviewed for these types of informalities.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A plurality of mounting holes – claim 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, line 2, the limitation “configured to be suitable for being” is vague and indefinite.  What structure makes the connection configured or suitable for selective attachment?  Is the connection portion attached to the side surface?  What structure is being claimed?
In claim 1, line 8, the limitation “configured to be suitable for matching” is vague and indefinite.  What structure makes the connection configured or suitable for matching?  What structure is being claimed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naruke, CN 201811221066.8 (US PGPub 2020/0122970 used for interpretation) in view of Vladikovic, US Patent 6,260,311.

    PNG
    media_image1.png
    388
    459
    media_image1.png
    Greyscale

Regarding claim 1, Naruke discloses a position adjusting device (7) for elevator frame (121), comprising: a connection portion (7) for selectively attaching the configured to be suitable for being selectively attached to a side surface (left and right in fig 2) of a vertical connection member (2) for elevator frame (see fig 2). Naruke does not specify the matching portion and associated adjusting mechanism.  

    PNG
    media_image2.png
    230
    479
    media_image2.png
    Greyscale

Vladikovic discloses a similar support structure (see figs 1, and 8-9) including a connection portion (vertical portion in fig 8-9) and a matching portion (horizontal surface in fig 8-9) extending on a plane perpendicular (see fig 8) to the connection portion (as described above) and including one or more threaded through holes (hole connected to 45); and one or more adjusting mechanisms (45) including a head (holt at bottom of 45 – fig 8) and a threaded rod (see lines in fig 8-9), the rod (as described above) being configured to match with the threaded through hole (as described above), and a tip (top of 45 in fig 8-9) of the rod (as described above) being configured to be suitable for matching with (see fig 1) a surface of a horizontal connection member (15). (claim 1)  
wherein the connection portion (as described above) is configured to be removably attached (via holes accepting screws visible in fig 9) to the side surface of the vertical connection member (see fig 8) for elevator frame. (claim 2)
wherein the connection portion (as described above) is provided with a plurality of mounting holes (see holes in fig 9), and the connection portion (as described above) is attached to the side surface (see fig 8) of the vertical connection member for elevator frame (as described above) through the plurality of mounting holes (as described above). (claim 3)
wherein one or more reinforcing ribs (angled region of 44 best shown in fig 8) are attached between the matching portion (as described above) and the connection portion (as described above). (claim 5)
wherein the adjusting mechanism (as described above) includes a bolt (45). (claim 6)
wherein the one or more threaded through holes (as described above) are configured to extend in a vertical direction (see fig 8-9). (claim 7)
It would have been obvious top provide the adjustable connection mechanism described by Vladikovic to the system disclosed by Naruke in order to finely tune and lock the separation distances of the elevator car for specific elevator applications.
Regarding claim 4, Naruke in view of Vladikovic discloses the position adjusting device according to claim 1, wherein the connection portion (as described above) is attached to the side surface of the vertical connection member (as described above) for elevator frame.  The welding based attachment is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 12, Naruke in view of Vladikovic discloses an elevator frame, comprising: at least two horizontal connection members (left and right in fig 1); a vertical connection member (as described above – Vladikovic)  matching with each of the horizontal connection members (as described above); a plurality of position adjusting devices according to claim 1, the connection portions of each position adjusting device being respectively attached to each of the vertical connection members (as described above), and the tips (as described above – Vladikovic) of the rods (as described above – Vladikovic) being cooperative with the surface of the vertical connection member, so as to adjust the relative positional relationship between the horizontal connection member and the vertical connection member.
Regarding claim 13, Naruke in view of Vladikovic discloses an elevator (11,12) comprising the position adjusting device according to claim 1.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 8, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A position adjusting method for elevator frame, the method comprising: positioning a plurality of vertical connection members for elevator frame adjacent to a horizontal connection member for  elevator frame; disposing a position adjusting device for elevator frame according to claim 1 on a side surface of the vertical connection member for elevator frame, such that tips of the rods of the one or more adjusting mechanisms are adjacent to the surface of the horizontal connection member for elevator frame; adjusting a relative positional relationship between the vertical connection member for elevator frame and the horizontal connection member for elevator frame by rotating the rod; and fixing the vertical connection member for elevator frame with respect to the horizontal connection member for elevator frame.”
None of the references of the prior art teach or suggest the elements of the elevator method and associated structure as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654